Exhibit 10.19
IEC Electronics Corp.
2008 Management Incentive Plan ("2008 MIP"):


The 2008 MIP is a cash incentive plan which links awards to performance results
and is designed to provide cash incentive awards ("Awards") to five senior
management employees (the "Participants"): Chief Executive Officer, Chief
Financial Officer, Executive Vice President, Vice President of Operations, and
Director of Human Resources.


Each Participant will be eligible to receive an Award, if any, determined on the
basis of the degree of achievement of certain performance criteria ("Performance
Goals") applicable to that Participant. Performance Goals based upon the
following measurements have been established: On Time Delivery, Net Income
Before Taxes and Incentives, Sales, and Cash Collection Cycle. From the
foregoing and based upon a Participant's job responsibilities, the Committee has
assigned a weighting factor to each Performance Goal as it applies to a
particular Participant. The formula or matrix prescribing the extent to which
such Participant's Award will be earned based upon the level of achievement and
the weighting of each Performance Goal is set forth on Attachment A.


If the targets for each of a Participant's Performance Goals are achieved, an
Award equal to a percentage (varying from 25% to 45% of the Participant's base
salary will be paid (the "Target Award"). The incentive percentage of a
Participant is based upon position in the Company. Below a threshold level of
performance ("Plan Entry"), no Awards will be made. If the targets are
surpassed, Awards will increase depending on the percentage of the targets
achieved. However, no Award to a Participant may exceed 200% of the Target
Award.


With respect to each Participant, no Award will be payable except upon written
certification by the Compensation Committee that the Performance Goals
applicable to an individual Participant have been satisfied to a particular
extent.


Payment of any Award to a Participant based upon the degree of attainment of the
applicable Performance Goals will be made within fifteen (15) days after receipt
by the Company of the audited financial statements for Fiscal 2008. In order to
receive an Award, a Participant must be an employee of the Company on the date
such Award is to be distributed.


The 2008 MIP is based upon the organic growth of the Company. If any acquisition
is made by the Company in Fiscal 2008, the Compensation Committee will review
the impact of such acquisition and determine what, if any, changes should be
made to the 2008 MIP.
 
 
1

--------------------------------------------------------------------------------

 